DETAILED ACTION
Response to Amendment
The response filed 6/30/2022 has been entered. Claims 1-15 remain pending in the application. Applicant’s amendments have overcome some of the outstanding 112 rejections, previously set forth in the Non-Final Office Action mailed 4/7/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure required for the limitations “transfer the compressed air to the at least one combustion piston; an expander cylinder housing an expander piston, said expander cylinder being configured to receive exhaust gases from the at least one combustion piston” in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a detected position”, but there is not structure in the claimed invention which is even capable of detecting a position, rendering the meaning of the limitation in the claim unclear. For continued examination, “detected” is removed from the interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balcerski (FR2593231).
Regarding claim 1, Balcerski teaches an internal combustion engine system (Figures 1-8) comprising a reciprocating compressor (including compressor piston 3 or 12, in Figures 1 and 4; Page 2 of attached reference from line 22 on) for pressurizing a fluid medium and having a compressor cylinder for accommodating a compressor piston, said compressor cylinder having a main cylinder volume (See features clearly illustrated relative to compressor piston 3 in Figure 1, or compressor piston 12 in Figure 4) and a secondary adjustable volume (See the several individual volumes directly connected to the main cylinder volume of the compressor piston [in Figure 1 or 4] which in total form a "secondary adjustable volume") in fluid communication with the main cylinder volume so as to provide a capability of variable geometrical compression ratio, wherein the secondary adjustable volume comprises at least a plurality of volume compartment portions (Figures 1-8; Page 2, line 22 to page 3, line 28 [the description prior to this section also describes the functioning and capability of the system, and while adjustment of compression ratio is not explicitly stated a person having ordinary skill in the art will find it clear that this being performed]).
Regarding claim 2, Balcerski discloses the invention of claim 1 as discussed above, and teaches that the secondary adjustable volume is configured to provide for a geometrical compression ratio control of the compressor cylinder by adjusting the volume of the secondary adjustable volume into a number of defined volumes (See multiple defined volumes connected to the compressor cylinder by valves in Figure 1 or 4).
Regarding claim 3, Balcerski discloses the invention of claim 1 as discussed above, and teaches that the plurality of volume compartment portions have different sizes (See different sized volume compartment portions in Figure 1 or 4).
Regarding claim 4, Balcerski discloses the invention of claim 1 as discussed above, and teaches that the plurality of volume compartment portions of fixed size (See multiple fixed size volume compartment portions in Figure 1 or 4).
Regarding claim 5, Balcerski discloses the invention of claim 3 as discussed above, and teaches that a total dead volume is provided by at least two volume compartment portions of different size, each one of the two volume compartment portions of different size being individually arranged in fluid communication with the main cylinder volume by at least one valve (See the arrangement over the compressor cylinder in Figure 1 or 4).
Regarding claim 6, Balcerski discloses the invention of claim 5 as discussed above, and teaches that the at least one valve is a rotatable valve assembly (In Figure 1: 4, 5, 6, 7, 9, and valve of Figure 2;  or in Figure 4: 13, 14, 15, 16, 18, and valve of Figures 5-8) arranged to open and close an entrance to the at least two volume compartment portions of different size, respectively, by a rotation of the rotatable valve around its center axis (Figures 1-8).
Regarding claim 7, Balcerski discloses the invention of claim 1 as discussed above, and teaches that the volume of the secondary adjustable volume is capable of being adjusted in response to an engine load of the ICE system (Pages 1-3 describe the various load conditions which cause the system to adjust the secondary adjustable volume).
Regarding claim 8, Balcerski discloses the invention of claim 1 as discussed above, and teaches that the volume of the secondary adjustable volume is capable of being adjusted in response to a position of the compressor piston in the compressor cylinder so as to adjust the volume of the secondary adjustable volume based on the engine load (Pages 1-3 describe the various load and compressor piston position conditions which cause the system to adjust the secondary adjustable volume).
Regarding claim 9, Balcerski discloses the invention of claim 1 as discussed above, and teaches that the ICE system is operable such that the fluid communication between the main cylinder and the secondary adjustable volume is always open during a compression stroke (by valve 5 in Figure 1 or 14 in Figure 4).
Regarding claim 11, Balcerski discloses the invention of claim 1 as discussed above, and teaches that the reciprocating compressor is operable by a crankshaft of an internal combustion engine (Figure 1 or 4).
Regarding claim 13, Balcerski discloses the invention of claim 1 as discussed above, and teaches using the engine system in a vehicle (See vehicle description in Abstract, and driving description in page 1).
Regarding claim 14, Balcerski teaches a method (Pages 1-3 of attached reference) for controlling a geometrical compression ratio of a reciprocating compressor (including compressor piston 3 or 12, in Figures 1 and 4; Page 2 of attached reference from line 22 on) of an internal combustion engine system (Figures 1-8), said reciprocating compressor is configured to pressurize a fluid medium and having a compressor cylinder for accommodating a compressor piston, said compressor cylinder having a main cylinder volume (See features clearly illustrated relative to compressor piston 3 in Figure 1, or compressor piston 12 in Figure 4) and a secondary adjustable volume (See the several individual volumes directly connected to the main cylinder volume of the compressor piston [in Figure 1 or 4] which in total form a "secondary adjustable volume") in fluid communication with the main cylinder volume so as to provide a variable geometrical compression ratio wherein the secondary adjustable volume comprises at least a plurality of volume compartment portions (Figures 1-8; Page 2, line 22 to page 3, line 28 [the description prior to this section also describes the functioning and capability of the system]), wherein the method comprising the steps of: adjusting the volume of the secondary adjustable volume to a first adjusted volume (via the valve of Figure 2 and the regulating valve 9 located in the system of Figure 1; or via the valve of Figures 5-8 and the regulating valve 18 located in the system of Figure 4); and pressurizing said fluid medium to a first geometrical compression ratio by a displacement of the compressor piston from a bottom dead center to top dead center (Page 2, line 22 to page 3, line 28 [the description prior to this section also describes the functioning and capability of the system].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balcerski (FR2593231) in view of Official Notice.
Regarding claim 10, Balcerski discloses the invention of claim 1 as discussed above, but does not teach that the ICE system comprises a control unit for controlling the secondary adjustable volume.
The examiner has previously taken Official Notice that it is old and well known in the internal combustion engine art for an old engine system with non-electronically controlled valves to have the non-electronically controlled valves replaced with electronically controlled valves and a corresponding electronic controller configured to control the valves, in order to allow more precise control of the valves for various operating conditions and strategies. It is taken to be admitted prior art because applicant has failed to traverse the examiner's assertion of Official Notice.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Balcerski to replace the non-electronically controlled valves with electronically controlled valves and a corresponding electronic controller configured to control the valves, since it is old and well known in the internal combustion engine art.
Regarding claim 15, Balcerski discloses the invention of claim 14 as discussed above, but does not teach the steps of: determining an engine load of the ICE system; and adjusting the volume of the secondary adjustable volume in response to the determined engine load.
The examiner has previously taken Official Notice that it is old and well known in the internal combustion engine art for an old engine system with non-electronically controlled valves to have the non-electronically controlled valves replaced with electronically controlled valves and a corresponding electronic controller configured to control the valves, in order to allow more precise control of the valves for various operating conditions and strategies. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Balcerski to replace the non-electronically controlled valves with electronically controlled valves and a corresponding electronic controller configured to control the valves based on determined engine load, since it is old and well known in the internal combustion engine art.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balcerski (FR2593231) in view of Andersson et al (WO2018/166591A1).
Regarding claim 12, Balcerski discloses the invention of claim 1 as discussed above, and teaches at least one combustion cylinder housing a combustion piston (See two other combustion cylinders in Figure 1 or 4), said combustion cylinder being configured to be energized by forces of combustion; said compressor cylinder being configured to compress a volume of air and transfer the compressed air to the at least one combustion piston (Figure 1 or 4 [Pages 1-3 describe the operation of the combustion cylinders in various locations]).
Balcerski does not teach an expander cylinder housing an expander piston, said expander cylinder being configured to receive exhaust gases from the at least one combustion piston. 
Andersson teaches a similar system comprising a compressor cylinder (220) and two combustion cylinders (210, 214)(Figures 1-2; Page 16), wherein the system also includes an expander cylinder (230) housing an expander piston (232)(Page 16, Paragraph 2), said expander cylinder being configured to receive exhaust gases from the at least one combustion piston (Page 19, paragraph 2), in order to increase engine efficiency (See Background and Summary sections; Page 12, Paragraph 2).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Balcerski, such that it includes an expander cylinder housing an expander piston, said expander cylinder being configured to receive exhaust gases from the at least one combustion piston, as suggested and taught by Andersson, in order to increase engine efficiency.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the Drawings do not need to show the structure capable of performing the functions of claim 12 in view of C.F.R. 1.81, the examiner would agree if the invention was not very specifically directed to the structure of the fluid flow passages, transfer means, and their relationships in the engine. However, the claimed invention, including the additional limitations of claim 12, is very specifically directed to the structure of the fluid flow passages, transfer means, and their relationships in the engine. Therefore, the functions of claim 12 need to be supported by clear structure in the application, which can only be provided in the way of Drawings which illustrate the fluid flow passages, transfer means, and their relationships in the engine. The disclosed engine is not a simple one. It contains combustion, expander, and compressor cylinders, and the connection of all three is not readily apparent to a person having ordinary skill in the art without illustration of the connecting features.

In response to applicant’s arguments regarding the 112 rejection, the issue is that claim 8 recites the method step, “the volume of the secondary adjustable volume is adjusted in response to a detected position”, in an apparatus claim which recites no structure which is capable of the function. The Specification may disclose a structure which can perform this detection (i.e. the sensor), which gives a clear understanding of what can perform at least the detection, but that is not in the claim and is not even the only structure necessary for performing the control step. The electronic control unit disclosed in the Specification is also necessary to perform the function by controlling the volume of the secondary adjustable volume in response to the detected position. Further, the claim does not even recite that the detection is performed by the claimed apparatus, rendering it unclear in the claimed invention where the detection is from. Thus, the actual structure required by the limitation is unclear for a combination of reasons.

In response to applicant’s arguments regarding the prior art rejections, it is first noted that it appears applicant is arguing that the Balcerski reference does not disclose adjusting geometric compression ratio of the combustion cylinder in the reference (indicated by the argument “it cannot be disregarded that the volume provided by the pressure accumulator is arranged downstream the exhaust valve. Hence, this volume can never be part of, or provide, any variable geometrical compression ratio in the cylinder.”, since the compressor cylinder in Balcerski does not include an exhaust valve, but instead includes a reed valve which is open during the entire compression stroke) rather than the geometric compression ratio of the compressor cylinder. However, the rejection is referring to the geometric compression ratio of the compressor cylinder, in light of the claim 1 limitation “said compressor cylinder having a main cylinder volume and a secondary adjustable volume in fluid communication with the main cylinder volume so as to provide a variable geometrical compression ratio,” and the claim 14 limitation “said compressor cylinder having a main cylinder volume and a secondary adjustable volume in fluid communication with the main cylinder volume so as to provide a variable geometrical compression ratio”. The claims are not referring to the geometric compression ratio of the combustion cylinder. The first line of claim 14 reads “method for controlling a geometrical compression ratio of a reciprocating compressor”. 
Further, during a compression stroke, of the compressor cylinder, the reed valve (5 in Figure 1 or 14 in Figure 2) is open and the variable accumulator volume 8 is connected to the compressor cylinder the entire time, and the passage beyond the butterfly valve (6 in Figure 1 or 15 in Figure 2) is also variably connected to the compressor cylinder (variably, based on the position of the butterfly valve). Therefore, the geometric compression ratio of the compressor cylinder is varied by the system disclosed by Balcerski, since the connected accumulator volume is variable and the connection to the passage beyond the butterfly valve is also variable.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747